PER CURIAM.
By petition for writ of certiorari, we have before us Gulf Power Company’s request to review an order of the Public Service Commission which resolved adversely to the petitioner a territorial dispute between it and *855Choctawhatchee Electric Cooperative (Chel-eo).1
The record reflects that the Commission has not departed from the essential requirements of law in its ruling in this cause.
Accordingly, the petition for writ of cer-tiorari is denied.
It is so ordered.
ENGLAND, C. J., and ADKINS, OVER-TON, SUNDBERG and ALDERMAN, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(7), Fla. Const.; § 366.10, Fla.Stat. (1977).